Case 20-13995-amc       Doc 25   Filed 12/11/20 Entered 12/11/20 10:16:54           Desc Main
                                 Document     Page 1 of 3



                         UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   IN RE:                                      :
            Vivian Woodbury                    :       Chapter 13
                                               :
                                               :
            Debtor                             :       Case No.: 20-13995AMC


     EXPEDITED MOTION TO REINSTATE THE AUTOMATIC STAY WITH
    REGARD TO COMPU-LINK CORPORATION D/B/A CELINKAS SERVICER
                     FOR PHH MORTGAGE CO.

           The Debtor hereby respectfully requests this Honorable Court to reinstate the
       automatic stay as to Compu-Link Corporation d/b/a Celink as Servicer for PHH
                            Mortgage Co., and avers the following:

     1. The Debtor filed the instant Chapter 13 Bankruptcy on or about October 6 th, 2020.

     2. Said Bankruptcy was issued case number 20-13995AMC.

     3. Debtor resides at 6320 Cherokee Street, Philadelphia PA, 19144 (the property ).

     4. Debtor filed Chapter 13 in good faith, in an effort to save her home.

     5. Debtor is elderly and infirmed with significant medical issues.

     6. On or about November 4th, 2020 approximately one month after the case was filed,

        Compu-Link Corporation d/b/a Celink as Servicer for PHH Mortgage Co

        ( mortgagee ) filed for relief of the automatic stay.

     7. Although Debtor s Counsel made Debtor aware of the filing of this motion, Debtor

        did not realize the importance of the motion and did not contact Counsel in order

        to file an answer and timely defend this motion.

     8. Because the motion was not defended, mortgagee was granted relief of Stay by

        default on November 25, 2020.
Case 20-13995-amc       Doc 25    Filed 12/11/20 Entered 12/11/20 10:16:54              Desc Main
                                  Document     Page 2 of 3



     9. Debtor s Counsel then contacted Debtor s daughter, who has volunteered to be

        appointed Next Friend in Debtor s case, as Debtor is in need of assistance to

        ensure her Bankruptcy case can succeed.

     10. A hearing on the Motion for Next Friend is set for December 15 th, 2020 with the

        Honorable Court.

     11. Debtor does not want to lose her family s home.

     12. Debtor believes there to be significant equity in her home which she wishes to

        preserve.

     13. Debtor has made payments in good faith toward her Chapter 13 Plan, wherein she

        intends to repay real estate taxes primarily owed to the mortgagee.

     14. Debtor is additionally maintaining current homeowner s insurance on the property,

        and will remain current on real estate taxes moving forward in time.

     15. Debtor has the financial support of her family, who are ready and able to

        contribute more to her if need be.

     16. Debtor can propose a feasible Plan to make mortgagee whole if given the

        opportunity.

     17. Debtor is also considering selling the property in order to realize the equity therein,

        and would be able to make the mortgagee whole at the time of sale.

     18. It is humbly requested that an Expedited hearing be set on this Motion due the fact

        that a sheriff sale of the Debtor s property is set for January 5, 2021.
Case 20-13995-amc      Doc 25   Filed 12/11/20 Entered 12/11/20 10:16:54          Desc Main
                                Document     Page 3 of 3



      WHEREFORE, the Debtor humbly requests that this Court grant Debtor s request for

   an expedited hearing, and reinstate the Automatic Stay as to Compu-Link Corporation

   d/b/a Celink as Servicer for PHH Mortgage Co.


   Dated: December 11, 2020                                 /s/Brad J. Sadek, Esq
                                                            Brad J. Sadek, Esq.
                                                            Attorney for Debtor
                                                            Sadek and Cooper
                                                            1315 Walnut Street, #502
                                                            Philadelphia, PA 19107
                                                            215-545-0008
